Citation Nr: 0943177	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-37 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from January 1970 to 
July 1982.  He died in September 1999, and the appellant is 
his surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In June 2007, the Board 
remanded the appeal for additional evidentiary development.  
In addition to VCAA notice, the RO was to attempt to collect 
much more complete records of the Veteran's private medical 
treatment in the years leading up to his death, and all 
records of terminal hospitalization.  This was completed to 
the extent possible on remand and the case is now ready for 
appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  During the Veteran's lifetime, he had been granted 
service connection for a glass fragment under the skin of the 
right thigh with a 10 percent evaluation, a callus under the 
second metatarsal head of the left foot with a noncompensable 
evaluation, and corns on the dorsum of the toes of the right 
foot with a noncompensable evaluation, all effective from 
July 1982. 

3.  The Veteran died in September 1999, at age 47, of renal 
cell carcinoma with multiple metastases to the adrenal 
glands, bones, and brain with an approximate interval between 
onset and death of 18 months.

4.  Renal cell carcinoma had onset many years after service 
separation, and was not casually related to any incident, 
injury or disease of military service, including presumed 
exposure to herbicide agents during the Veteran's eight 
months' service in Vietnam, and renal cell carcinoma is not a 
cancer which may be presumed by law to be attributable to 
herbicide exposure.

5.  At the time of the Veteran's death, he had not been 
continuously rated totally disabled by service-connected 
disability for a period of 10 or more years.



CONCLUSIONS OF LAW

1.  Service-connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2008).

2.  The criteria for an award of DIC benefits under 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5103, 5103A, 5107 (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claim Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The appellant was provided VCAA notice in November 2004, 
prior to the issuance of the rating decision now on appeal 
from January 2005.  This notice informed her of the evidence 
necessary to substantiate her claims, the evidence she was 
responsible to submit, the evidence VA would collect on her 
behalf, and advised she submit any relevant evidence in his 
possession.  Following the Board's most recent remand, she 
was again provided formal VCAA notice.  The available service 
treatment records were collected for review, certain private 
treatment records were submitted and a death certificate was 
submitted, but it was clear when the case was last before the 
Board that considerable additional private medical records in 
the years prior to the Veteran's death, and the bulk of his 
terminal hospitalization records had not been submitted for 
review.  This was the primary purpose the case was remanded 
by the Board in June 2007.  

This remand decision very clearly explained why it was 
necessary that the appellant assist VA in collecting all of 
this evidence for consideration of her claim.  On remand, 
additional VCAA notice was provided to the appellant and she 
was requested to either provide all of these private medical 
records or alternatively to complete and return a series of 
medical release forms so that these records could be 
collected by VA on her behalf.  The VCAA development letter 
was provided her in December 2008, and follow-up requests 
were sent in January and April 2009.  However, no response of 
any kind was received; the appellant did not return any of 
the requested private medical evidence or any completed 
releases so that VA could collect these records on her 
behalf.  There is no evidence on file indicating that the 
appellant lacks the capacity to understand or act upon the 
Board's previous remand the subsequent notice she received 
from the RO.  Accordingly, VCAA has been satisfied to the 
extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board considered referring this case for a medical 
opinion in accordance with 38 U.S.C.A. § 5103A(d).  However, 
in the absence of all of the historical medical records 
documenting the Veteran's treatment in the years prior to his 
death, especially the terminal hospitalization records, there 
is inadequate information on file to seek such a medical 
opinion.  Indeed, had these records been forwarded and found 
to be too complex for interpretation by adjudication 
personnel, the Board would then have likely sought a medical 
review with opinions.  However, there can be no duty to seek 
an opinion when there is insufficient evidence on file for a 
doctor to render such an opinion.  38 U.S.C.A. § 5103A(d).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for certain specified diseases which are shown to have become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise causally related to service either caused or 
contributed substantially or materially to cause or 
materially cause death.  For a service-connected disability 
to be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause of death, or 
it must be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Any Veteran who served on the ground in Vietnam from 1962 to 
1975 is presumed to have been exposed to herbicide agents.  
Any Veteran who served in Vietnam with presumed herbicide 
exposure may be granted service connection for a list of 
specified diseases, which includes a list of cancers, 
including prostate cancer, and also including diabetes 
mellitus.  There is a presumption of service connection for 
these specified diseases, but it is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(6); 3.309(e).

In determining whether service connection is warranted for 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance that the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107.

Analysis:  The Veteran had active military duty from January 
1970 to July 1982.  He specifically served on the ground in 
the Republic of Vietnam from January to August 1971, and is 
therefore presumed to have been exposed to herbicide agents.  
There is certainly no evidence nor any argument by the 
appellant that the Veteran actually manifested any form of 
cancer during or within one year after he was separated from 
service.  

Following separation from service, in a June 1983 rating 
decision, the Veteran was granted service connection for a 
retained glass fragment under the skin of the right thigh 
with a 10 percent evaluation, for a callus under the second 
metatarsal head of the left foot with a noncompensable 
evaluation, and for corns under the dorsum of the right foot 
toes with a noncompensable evaluation.  These awards were all 
effective from the date the Veteran was separated from 
service in July 1982, and combined to a 10 percent 
evaluation, which remained in effect until the Veteran died.  
There is certainly no evidence on file or any argument by the 
appellant that these service-connected disabilities in any 
way caused or contributed to cause the Veteran's death from 
metastatic renal cancer in 1999.

A State of Ohio death certificate indicates that the Veteran 
died in September 1999 at age 47.  The sole cause of death 
listed is renal cell carcinoma (cancer) with metastases to 
the adrenals, bones, and brain.  No other direct or 
contributory cause of death was listed.  The estimated 
duration of time between onset of renal cell carcinoma and 
death was 18 months, which clearly postdated the Veteran's 
military service which ended in 1982.  

As pointed out in the Board's previous June 2007 remand, the 
limited evidence on file which was submitted in support of 
the claim shows various diagnostic studies and testing which 
clearly confirms the Veteran's renal cell carcinoma with 
metastases, but also notes cancer of the prostate.  However, 
none of the records on file supports a conclusion that 
prostate cancer caused or contributed to cause the Veteran's 
death.  Indeed, the limited evidence on file, and certainly 
the death certificate indicates that the primary death 
causing cancer for the Veteran was his renal cell carcinoma 
which clearly metastasized throughout the Veteran's body, and 
it may be that this metastasis included not only the adrenal 
glands, bone, and brain, but also the Veteran's prostate.  
However, even if the prostate cancer manifested on its own, 
without renal cancer metastases, there is not evidence on 
file showing that prostate cancer caused the veteran's death.  
The Board remanded this appeal for collection of all 
available outstanding private medical records to determine 
whether prostate cancer and/or diabetes might have caused or 
been a materially contributing causal factor to the Veteran's 
death.  The appellant neither submitted these records nor 
returned signed releases for VA to collect them on her 
behalf.

There is also on file a letter from one of the Veteran's 
treating physicians indicating that the Veteran was initially 
diagnosed with type II diabetes mellitus in April 1994.  
Other evidence on file shows that the Veteran's renal cell 
carcinoma was initially diagnosed in or around 1998.  One of 
the Veteran's private treating physicians submitted a 
statement in 2005 which reported that the Veteran had type II 
diabetes and that "it was a secondary condition to his 
primary cause of death which was clear cell renal carcinoma."  
Of course, this statement does not support the appellant's 
claim for service connection for cause of death since it 
clearly reports that the Veteran's primary cause of death was 
clear cell renal carcinoma, and that the Veteran's diabetes 
was secondary to that carcinoma.  It is confusing though 
since the evidence on file otherwise shows diabetes predated 
the renal cancer.

A clear preponderance of the evidence on file is against the 
appellant's claim for service connection for the cause of the 
Veteran's death.  She has argued that the Veteran's death 
from cancer was attributable to herbicide agents to which he 
is presumed to have been exposed during his overseas service 
in Vietnam.  However, the appellant did not submit any 
competent medical evidence or opinion which showed or even 
suggested that the Veteran's death causing renal cell 
carcinoma was causally attributable to the Veteran's exposure 
to herbicide agents, or alternatively, any such evidence 
supporting a conclusion that the Veteran's death was caused 
by prostate cancer.

Because the Veteran served in Vietnam, a claim for service 
connection for diabetes mellitus would have been granted on a 
presumptive basis.  However, there is simply no evidence 
which shows or suggests that the Veteran's diabetes caused or 
substantially contributed to cause his death or renal cell 
carcinoma.

Although the limited private medical records on file do 
indicate that the Veteran was also found to have cancer of 
the prostate, an award of service connection for prostate 
cancer may have been warranted based on the same presumptive 
laws and regulations, but if it was shown that the Veteran's 
cancer of the prostate was simply a metastatic process from 
his primary renal cell carcinoma, then an award of service 
connection for prostate cancer would not have been warranted 
because prostate cancer would not have been shown to have 
been primary, but only to have resulted from the spread of 
the Veteran's renal cell carcinoma.

Although the Veteran was shown to have had cancer of the 
prostate during the time he was being treated prior to his 
death, there is no indication in the limited evidence on file 
that prostate cancer was primary or in any way actually 
caused or contributed to cause the Veteran's death.  The 
death certificate does not list prostate cancer as a cause or 
a contributory cause to the Veteran's death.  Again, based 
upon a reading of all of the evidence on file, it does appear 
that the Veteran's death was solely attributable to his renal 
cell carcinoma and its metastases throughout the Veteran's 
body.  

The laws and regulations governing the diseases and cancers 
which may be presumed by law to be attributable to herbicide 
exposure does not include renal cell carcinoma, and the 
appellant submitted no competent medical evidence or opinion 
supporting her argument that the Veteran's renal cell 
carcinoma was in fact attributable to his exposure to 
herbicide agents.  The Board is certainly not aware of any 
such causal connection.  

In summary, an award of service connection for diabetes would 
have been in order during the Veteran's lifetime based upon 
the presumptive regulations governing diseases attributable 
to herbicide exposure to Veterans who served on the ground in 
Vietnam.  An award of service connection might have been 
warranted for prostate cancer based upon those same 
presumptive regulations if it was shown to have been a 
primary cancer as opposed to simply one of many metastases 
from the veteran's renal cell carcinoma.  An award of service 
connection for the cause of death could have been made if the 
competent medical evidence on file showed that either 
diabetes or prostate cancer caused or substantially 
contributed to cause the Veteran's death.  However, there is 
no evidence supporting such a conclusion for either prostate 
cancer or diabetes mellitus.  

The sole cause of death listed in the death certificate is 
renal cell carcinoma with metastasis to various parts of the 
body.  Renal cell carcinoma was not incurred or aggravated 
during military service or manifested to a compensable degree 
within one year after service separation, and no competent 
medical evidence or opinion shows or suggests that renal cell 
carcinoma is causally attributable to the Veteran's presumed 
exposure to herbicides agents during service in Vietnam.

The Veteran was in receipt of a 10 percent evaluation for a 
retained glass fragment under the skin of the right thigh 
effective from July 1982 until the time of his death.  An 
award of DIC benefits under 38 U.S.C.A. § 1318 is not 
warranted because the Veteran was not rated 100 percent 
disabled due to service-connected disability for a period of 
10 or more years immediately preceding his death.  

ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.

	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


